



SECURED PROMISSORY NOTE
(CANADA RECEIVABLES)
$595,711.54
August 2, 2018

This SECURED PROMISSORY NOTE (CANADA RECEIVABLES) (this “Secured Note”), dated
as of August 2, 2018, is made by The Beautiful Group Salons (Canada), Ltd., a
British Columbia company (“TBG Canada” or the “Borrower”) in favor of Regis
Corp., a Minnesota corporation, for itself and as agent for each of the other
Regis Entities (in such capacities, together with its successors and assigns,
the “Holder”). This Secured Note shall be secured by the Collateral on the terms
and conditions set forth in the Security Documents.
1.    Definitions.
(a)    Certain Capitalized Terms. The terms “Affiliate,” “Bankruptcy Code,”
“Collateral,” “Canadian Insolvency Laws,” “Lien,” “Person,” “Security
Documents,” “Settlement Agreement,” “Third Party,” “Transaction Agreements,”
“UCC,” and “US Dollar,” shall have the respective meanings given to those terms
in the Canada Guarantee and Security Agreement.
(b)    Definitions. When used in this Secured Note, the following terms shall
have the following respective meanings:
“Canada Guarantee and Security Agreement” shall mean the Canada Guarantee and
Security Agreement, of even date herewith, by and among the Holder, as secured
party, and the Borrower and TBG IP Holder, LLC, a Delaware limited liability
company, as grantors, as amended, supplemented, restated or otherwise modified
from time to time.
“Default” means any condition or event which with the giving of notice or lapse
of time or both would become an Event of Default.
“Event of Default” shall have the meaning set forth in Section 6 below.
“Holder Expenses” shall mean (i) all reasonable and documented fees and expenses
incurred by the Holder (including the reasonable fees and expenses of counsel)
in connection with the enforcement or protection of any of the Holder’s rights
and remedies under the Note Documents, including, without limitation, in
connection with any work-out, restructuring, or collection of the Note
Obligations, any foreclosure on any Collateral, or any bankruptcy or insolvency
proceeding filed by or against any TBG Entity or TBG Holdings, and (ii)
Preparation Expenses.  
“Interest Rate” shall mean the rate per annum equal to LIBOR plus 1.00%.
“LIBOR” shall mean, for an interest period equal to twelve months, the rate per
annum determined by the Holder at approximately 11:00 a.m. (London time) on the
date that is two business days prior to the commencement of such interest period
by reference to the interest settlement rates for deposits in US Dollars for
such interest period, as set forth by (i) the ICE Benchmark Administration,
(ii) any successor service or entity that has been authorized by the U.K.
Financial Conduct Authority to administer the London Interbank Offered Rate or
(iii) any service selected by the Holder that has been nominated by such an
entity as an authorized information vendor for the purpose of displaying such
rates. For purposes of LIBOR, each interest period shall be twelve months, the
initial interest period shall commence on the date of this Secured Note, and
each subsequent interest period shall commence upon the expiration of the
preceding interest period.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, financial condition or results of operations of the TBG
Entities taken as a whole; or (b) the ability of the TBG Entities taken as a
whole to perform their obligations under the Note Documents.
“Maturity Date” shall mean August 2, 2020.
“Monetization Event” shall mean (i) any sale, lease, exclusive license,
exchange, consolidation, merger, corporate reconstruction, amalgamation,
demerger, assignment, arrangement, composition, conveyance, or transfer of (x)
more than 15% of the book value of the aggregate assets of any TBG Entity to a
Third Party or (y) more than 15% of the equity (whether voting or non-voting) of
any TBG Entity to a Third Party, or (ii) any consolidation with or merger or
amalgamation of any TBG Entity with or into any Third Party, in each case of
clauses (i) or (ii), whether in a single transaction or a series of related
transactions, directly, indirectly, voluntarily, involuntarily, by operation of
law, pursuant to a merger, corporate reconstruction, amalgamation, arrangement,
composition, reorganization, dissolution, consolidation, bankruptcy, judicial
process, or otherwise.
“Net Proceeds” shall mean the proceeds received by any TBG Entity or TBG
Holdings (including, without limitation, any cash received by way of deferred
payment pursuant to a note or installment receivable, purchase price adjustment
receivable, royalty receivable, or otherwise, and any casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Monetization Event, net of (i) reasonable and customary out-of-pocket
fees and expenses incurred by





--------------------------------------------------------------------------------





such party in connection therewith (including, without limitation, legal,
accounting, and investment banking fees and expenses) and (ii) taxes paid or
reasonably estimated to be payable as a result thereof.
“Note Documents” shall mean (i) this Secured Note, (ii) the Canada Guarantee and
Security Agreement, (iii) the other Security Documents, and (iv) all other
documents, instruments and agreements that govern or secure the Note
Obligations, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.
“Note Obligations” shall mean all debt, principal, interest, fees, charges,
expenses and other amounts, and all obligations, covenants, and duties owing by
the Borrower to the Holder of any kind and description under, arising from, or
relating to the Note Documents, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, including,
without limitation, all Holder Expenses.
“Paid in Full” or “Payment in Full” shall mean the indefeasible payment in full
in US Dollars of all Note Obligations other than indemnification and cost
reimbursement obligations for which a claim has not been made.
“Preparation Expenses” shall mean all fees and expenses incurred by the Holder
(including the reasonable fees and expenses of counsel) in connection with the
preparation, negotiation, execution, delivery, and recordation of the Settlement
Agreement and the Note Documents, not to exceed $75,000 in the aggregate,
provided, that, the foregoing cap shall include any and all “Preparation
Expenses” payable to Holder by Borrower or any of its Affiliates pursuant to any
other agreements entered into on the date hereof, including, without limitation
any promissory notes made in favor of Holder.
“Regis Entities” shall mean each of (i) the Holder, (ii) Regis, Inc., a
Minnesota corporation, (iii) Regis Holdings (Canada), Ltd., a limited company
organized under the laws of Nova Scotia, and (iv) The Barbers, Hairstyling for
Men & Women, Inc., a Minnesota corporation.
“TBG Entities” shall mean each of (i) the Borrower; (ii) Archetype Capital
Group, LLC, a Delaware limited liability company; (iii) TBG IP Holder, LLC, a
Delaware limited liability company; and (iv) any successors or assigns of any of
the foregoing entities in clauses (i) through (iii).
“TBG Holdings” shall mean The Beautiful Group Holdings, LLC, a Delaware limited
liability company.
2.    Note.
(a)    Note Amount. FOR VALUE RECEIVED, the Borrower hereby unconditionally
promises to pay to the order of the Holder the original principal sum of FIVE
HUNDRED NINETY-FIVE THOUSAND SEVEN HUNDRED ELEVEN DOLLARS AND FIFTY-FOUR CENTS
($595,711.54) (the “Note Amount”), pursuant to the terms and conditions set
forth herein.
(b)    Interest Rate; Default Rate. This Secured Note shall bear interest at the
Interest Rate from the date hereof until all Note Obligations are Paid in Full.
Interest shall be computed on the basis of a year of 360 days and the actual
number of days elapsed.
(c)    Payment of Interest. Interest accrued hereunder shall be due and payable
as follows:
(i)     on August 2, 2019, in kind by capitalizing such interest and adding such
interest to the principal amount of this Secured Note;
(ii)     on the Maturity Date, in cash; and
(iii)     as provided in Sections 3 and 6 below.
(d)    Payment of Principal. Subject to Sections 3 and 6 below, the principal
amount of this Secured Note, together with accrued interest, shall be due and
payable in cash in full on the Maturity Date. Upon the Payment in Full in cash
of the principal amount of this Secured Note, together with accrued interest, on
the Maturity Date, all Preparation Expenses shall be automatically waived.
(e)    Form of Payments. All payments hereunder shall be made in US Dollars by
wire transfer in immediately available funds to an account designated by the
Holder to the Borrower.
(f)     No Set-Off by Borrower. All payments by the Borrower under this Secured
Note shall be made without set-off, reduction, or counterclaim of any kind and
without any deduction or withholding for any taxes or fees of any nature;
provided, however, that if the Borrower shall be required to deduct or withhold
any taxes from such payments, then (a) the sum payable shall be increased as
necessary so that, after making all required deductions or withholdings
(including on amounts payable pursuant to this subsection 2(f)), the Holder
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (b) the Borrower shall make such
deductions or withholdings, (c) the Borrower shall pay the full amount





--------------------------------------------------------------------------------





deducted to the relevant governmental authority in accordance with applicable
law, and (d) the Borrower shall otherwise indemnify and save harmless the Holder
from any such taxes (including interest, additions to tax or penalties
applicable thereto).
(g)     Interest Act (Canada). For the purposes of the Interest Act (Canada),
the yearly rate of interest to which any rate calculated on the basis of a
period of time different from the actual number of days in the year (360 days,
for example) is equivalent is the stated rate multiplied by the actual number of
days in the year (365 or 366, as applicable) and divided by the number of days
in the shorter period (360 days, in the example), and the parties hereto
acknowledge that there is a material distinction between the nominal and
effective rates of interest and that they are capable of making the calculations
necessary to compare such rates and that the calculations herein are to be made
using the nominal rate method and not on any basis that gives effect to the
principle of deemed reinvestment of interest. The Borrower irrevocably agrees
not to plead or assert (and to cause each other TBG Entity and TBG Holdings to
not plead or assert), whether by way of defence or otherwise, in any proceeding
relating to this Secured Note or any other Note Document, that the interest
payable under this Secured Note or any other Note Document and the calculation
thereof has not been adequately disclosed to the Borrower, each of the other TBG
Entities, and TBG Holdings as required pursuant to section 4 of the Interest Act
(Canada) or any other applicable law.
3.    Special Payment Provisions.
(a)    Optional Prepayment. The Borrower may prepay the outstanding amount
hereof in whole or in part at any time, without premium or penalty, provided
that, together with any such prepayment, the Borrower shall pay any and all
accrued but unpaid interest on the principal amount so prepaid.
(b)    Mandatory Prepayments.
(i)    The Note Obligations shall be prepaid in cash using 100% of the Net
Proceeds of any Monetization Event until the Note Obligations are Paid in Full.
All mandatory prepayments of the Note Obligations shall be made no later than
five (5) business day after the receipt by the Borrower of such Net Proceeds.
(ii)    All mandatory prepayments of the Note Obligations shall be applied,
first, to all Holder Expenses (other than Preparation Expenses, so long as no
Event of Default is ongoing) until paid in full, second, to all accrued and
unpaid interest until paid in full, third to the unpaid principal amount until
paid in full, and fourth, to all other Note Obligations and other amounts
payable hereunder.
4.    Highest Lawful Rate.
(a)     Notwithstanding anything herein to the contrary, if during any period
for which interest is computed hereunder, the amount of interest computed on the
basis provided for in this Secured Note, together with all fees, charges and
other payments which are treated as interest under applicable law, as provided
for herein or in any other document executed in connection herewith, would
exceed the amount of such interest computed on the basis of the Highest Lawful
Rate, the Borrower shall not be obligated to pay, and the Holder shall not be
entitled to charge, collect, receive, reserve or take, interest in excess of the
Highest Lawful Rate, and during any such period the interest payable hereunder
shall be computed on the basis of the Highest Lawful Rate. As used herein,
“Highest Lawful Rate” means the maximum non-usurious rate of interest, as in
effect from time to time, which may be charged, contracted for, reserved,
received or collected by the Holder in connection with this Secured Note under
applicable law.
(b)     If any provision of this Secured Note or of any of the other Note
Documents would obligate the Borrower, any other TBG Entity or TBG Holdings to
make any payment of interest or other amount payable to the Holder in an amount
or calculated at a rate which would result in a receipt by the Holder of
interest at a criminal rate (as such terms are construed under the Criminal Code
(Canada)) then, notwithstanding such provisions, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not so result in a receipt by the
Holder of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: firstly, by reducing the amount or rate of
interest required to be paid to the Holder and thereafter, by reducing any fees,
commissions, premiums and other amounts required to be paid to the Holder which
would constitute "interest" for purposes of Section 347 of the Criminal Code
(Canada).
5.    Borrower’s Representations, Warranties and Covenants.
(a)    The Borrower represents and warrants to the Holder that the Borrower is
duly incorporated, organized or formed, as applicable, validly existing and in
good standing under the laws of its jurisdiction of organization or
incorporation, as applicable.
(b)    The Borrower hereby represents and warrants to the Holder that, as of the
date hereof, (i) it has all requisite power to own its assets and carry on its
business, (ii) it has all requisite power and authority to enter into and
deliver this Secured Note and to perform its obligations hereunder and to make
them admissible; (iii) the execution, delivery and performance by the Borrower
of this Secured Note, and the consummation of all of the transactions
contemplated hereby, have been duly and validly





--------------------------------------------------------------------------------





authorized by the Borrower; (iv) the execution, delivery, and performance by the
Borrower of this Secured Note does not and will not contravene (A) its
organizational or constitutional documents, as applicable, (B) any contractual
or judicial restriction binding on or affecting the Borrower, or (C) any law,
statute, rule or regulation, or order, judgment, injunction or decree of any
court, administrative agency or government body applicable to the Borrower,
except in cases of clauses (B) or (C), where such contravention would not
reasonably be expected to result in a Material Adverse Effect; (v) no
authorization, approval, consent of, or filing with any governmental body,
department, bureau, agency, public board, authority or other third party is
required for the consummation by the Borrower of the transactions contemplated
by this Secured Note, other than (x) such authorizations, approvals, consents or
filings as have been obtained by the Borrower and (y) the filing of UCC
financing statements or other perfection instruments as shall be made on or
after the date hereof; and (vi) this Secured Note is the legal, valid and
binding obligation of the Borrower, enforceable against it in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
6.    Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” under this Secured Note:
(a)    the Borrower fails to pay any principal, any accrued interest or any
other Note Obligations owing under this Secured Note when due, including,
without limitation, pursuant to Section 3(b) above upon the occurrence of a
Monetization Event, and such failure continues for twenty (20) calendar days
after written notice to the Borrower;
(b)    any failure by any TBG Entity to materially perform or observe any other
covenant or agreement under any Transaction Agreement, including, without
limitation, the failure to pay any amount in excess of $250,000 when due and
payable under any Transaction Agreement, or any failure by TBG Holdings to
materially perform or observe any covenant or agreement required to be performed
by it under any Note Document to which it is a party;
(c)     any representation, warranty, certification, or statement of fact made
or deemed made by the Borrower, any other TBG Entity, or TBG Holdings in any
Note Document to which such Person is a party shall be incorrect or misleading
in any material respect on the date as of which such representation, warranty,
or certification was made;
(d)    (i) the filing of a petition by or against any TBG Entity under any
provision of the Bankruptcy Code, any Canadian Insolvency Law or under any
similar state, provincial, federal, or foreign law relating to bankruptcy,
insolvency or other relief for debtors, or analogous step or procedure for
debtors; (ii) the appointment or order for the appointment of a receiver,
administrative receiver, interim receiver, receiver and manager, administrator,
examiner, monitor, trustee, custodian or liquidator of or for all or any
material part of the assets or property of any TBG Entity; (iii) the making of a
general assignment for the benefit of creditors by any TBG Entity, or (iv) the
admission in writing by any TBG Entity of its inability to, or the failure of
any TBG Entity to, generally pay its debts as they become due;
(e)    (i) any Note Document or any Liens in the Collateral granted under the
Security Documents shall for any reason be revoked or invalidated, or otherwise
cease to be in full force and effect (for a reason other than due to any action
or omission of the Holder or its Affiliates), (ii) any TBG Entity, TBG Holdings,
or any other Person shall contest in any manner the validity or enforceability
of any Note Document to which such Person is a party or such Liens, (iii) any
TBG Entity, TBG Holdings, or any other Person shall deny that it has any further
liability or obligation under any Note Document to which such Person is a party,
or (iv) the Holder shall cease to have a valid and perfected Lien in any
Collateral purported to be covered by the Security Documents (for a reason other
than due to any action or omission of the Holder or its Affiliates);
(f)    if a judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least $250,000 shall be rendered against
any TBG Entity and shall remain unsatisfied and unstayed for a period of thirty
(30) days or more; or
(g)     if any material portion of any TBG Entity’s assets or the Collateral is
attached, seized, expropriated, acquired by compulsory purchase, subjected to a
writ or distress warrant, or is levied upon and such attachment, seizure,
expropriation, nationalization, intervention, restriction, writ or distress
warrant or levy has not been removed, discharged or rescinded within thirty (30)
days, (ii) if a judgment or other claim becomes a Lien upon any material portion
of any TBG Entity’s assets or the Collateral or (iii) if a notice of Lien, levy,
or assessment is filed of record with respect to any TBG Entity’s assets or the
Collateral by the United States or Canadian government, or any department,
agency or instrumentality thereof, or by any state, provincial, county,
municipal, or governmental agency, and the same is not paid within thirty (30)
days after such TBG Entity or TBG Holdings receives notice thereof; provided
that none of the foregoing shall constitute an Event of Default where such
action or event is stayed or an adequate bond has been posted pending a good
faith contest by such TBG Entity or TBG Holdings.





--------------------------------------------------------------------------------





7.    Remedies Upon an Event of Default.
(a)    Acceleration. Upon the occurrence of any Event of Default, the Holder, at
its sole option, may by notice to the Borrower, declare the unpaid principal
amount of this Secured Note, all interest accrued and unpaid hereon, all other
Note Obligations, and all other amounts payable hereunder (i) to be immediately
due and payable, whereupon the unpaid principal amount of this Secured Note, all
such interest, all other Note Obligations, and all such other amounts shall
become immediately due and payable, without presentment, demand, protest or
further notice of any kind; or (ii) to be due and payable in immediately
available funds on the first business day of each calendar month on such terms
as reasonably determined by the Holder in its sole discretion, whereupon the
unpaid principal amount of this Secured Note, all such interest, all other Note
Obligations, and all such other amounts shall become due and payable in
accordance with such terms, without presentment, demand, protest or further
notice of any kind, without prejudice to the Holder’s ability to make the
declarations in clause (i) upon a subsequent Event of Default; provided,
however, that upon the occurrence of an Event of Default described in Section
6(d) above, all obligations of the Borrower to the Holder under this Secured
Note shall be automatically and immediately due and payable without any action
or notice by the Holder.
(b)    Exercise of Remedies. Upon the occurrence of an Event of Default, the
Holder shall have the rights and remedies of a secured party as permitted by
law, including, without, limitation, all rights and remedies set forth in the
Security Documents.
8.    Certain Waivers. The Borrower hereby waives diligence, demand,
presentment, protest or further notice of any kind.
9.    No Waiver. No course of dealing between the Borrower and the Holder shall
operate as a waiver of any of the Holder’s rights under this Secured Note. No
single or partial exercise of any power under this Secured Note shall preclude
any other or further exercise of such power or exercise of any other power. No
delay or omission on the part of the Holder in exercising any right under this
Secured Note shall operate as a waiver of such right or any other right
hereunder.
10.    Notices; Jurisdiction; Venue. Section 9 (Notices), Section 10(h)
(Jurisdiction), Section 10(i) (Venue) of the Canada Guarantee and Security
Agreement shall apply to this Secured Note, mutatis mutandis.
11.    Successors and Assigns. This Secured Note shall be binding on the
Borrower and its successors and assigns, and shall be binding upon and inure to
the benefit of the Holder, any permitted future holder of this Secured Note and
their respective permitted successors and assigns. The Borrower may not assign
or transfer this Secured Note or any of its obligations hereunder without the
prior written consent of the Holder. The Holder may not assign or transfer this
Secured Note or any of its rights or benefits hereunder to any other party
without the prior written consent of the Borrower.
12.    Amendments. None of the provisions of this Secured Note may be amended
except pursuant to a written agreement signed by the Borrower and the Holder.
13.    Severability. If any term or provision of this Secured Note shall be
deemed prohibited by or invalid under any applicable law, such provision shall
be invalidated without affecting the remaining provisions hereof.
14.    Governing Law. This Secured Note shall be governed by, and construed in
accordance with, the law of the State of DELAWARE WITHOUT REGARD TO
CONFLICTS-oF-LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF ANY OTHER LAW.
15.    Holder Expenses. Subject to Section 2(d), the Borrower shall pay or
reimburse all Holder Expenses to the Holder on the Maturity Date.
16.     Judgment Currency. If for the purpose of obtaining judgment in any court
it is necessary to convert any amount owing or payable to the Holder under this
Secured Note from the currency in which it is due (the “Agreed Currency”) into a
particular currency (the “Judgment Currency”), the rate of exchange applied in
that conversion shall be that at which the Holder in accordance with its normal
procedures, could purchase the Agreed Currency with the Judgment Currency at or
about noon on the business day immediately preceding the date on which judgment
is given. The obligation of the Borrower in respect of any amount owing or
payable under this Secured Note to the Holder in the Agreed Currency shall,
notwithstanding any judgment and payment in the Judgment Currency, be satisfied
only to the extent that the Holder in accordance with its normal procedures,
could purchase the Agreed Currency with the amount of the Judgment Currency so
paid at or about noon on the next business day following that payment; and if
the amount of the Agreed Currency which the Holder could so purchase is less
than the amount originally due in the Agreed Currency, the Borrower shall, as a
separate obligation and notwithstanding the judgment or payment, indemnify the
Holder against any loss; provided, however, that to the extent the amount of
Agreed Currency which the Holder could so purchase is greater than the amount
due in the Agreed Currency, the Holder shall, notwithstanding the judgement or
payment made by the Borrower, promptly reimburse and pay to the Borrower, in
cash in the Agreed Currency, the amount of such excess and all of such
obligations hereunder and under the judgment shall be deemed paid and satisfied.
For purposes of this Section 16, the Holder





--------------------------------------------------------------------------------





agrees that, as part of its normal procedures with respect to currency
conversion, it shall use commercially reasonable efforts to obtain the highest
available exchange rate in the conversion of currency as set forth herein.
17.    Survival. The Borrower’s obligations under Section 2(f) and Section 16 of
this Secured Note shall survive any assignment of rights by the Holder, and the
termination, satisfaction or discharge of all Note Obligations.
[Signature Page Follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has duly executed this Secured Note under seal
as of the date first above written.
BORROWER
The Beautiful Group Salons (Canada), Ltd.




By:________________________________
Name:______________________________
Title:_______________________________



